Case 3:20-cv-00177-REP Document 1-6 Filed 03/13/20 Page 1 of 1 PageID# 28



                                  EXHIBIT 6
                  Federal Only EPCRA and CERCLA Violations


    Mt. Storm CERCLA/EPCRA

   March 15, 2017 Mt. Storm Power Station Release of Ammonia
   CERCLA 103             Failure to immediately notify NRC of Release
   EPCRA 304(a)           Failure to immediately notify SERC of Release
   EPCRA 304(a)           Failure to immediately notify LEPC of Release

    Bellemeade Power Station CERCLA/EPCRA

   November 26, 2015 Bellemeade Power Station Release of Ammonia
   CERCLA 103             Failure to immediately notify NRC of Release
   EPCRA 304(a)           Failure to immediately notify SERC of Release
   EPCRA 304(a)           Failure to immediately notify LEPC of Release
